Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
With regard Applicant’s argument for restriction in the remark filed on 8/18/22, Fig 1-4 and fig 9-10 disclosed two different mutually exclusive embodiments. Especially, the partition shows in fig 2 and the parts/joins shown in fig 3 are not found in the other embodiment shown in Fig 9-10. If the parts in fig 1-4 are included in the fig 9-10, a further modification of the embodiments are required. Therefore, they are two different embodiments. 
Claim 3: Examiner agree with Applicant that the new amended claim 3 is belong for fig 3 which is non-elected embodiment. Therefore, Examiner withdrawn the claim 3 from consideration. 

Claim Objections 
Claims 4, 7 and dependent claim are objected to because of the following informalities:  
In claim 4, “the first set of extruded structural members includes a first top wall, wherein the first top wall is mounted to the first side wall and the second side wall through a fifth-joint and a sixth joint, respectively, of the plurality of first interconnecting joints, and the first top wall is disposed at a front portion of the first side wall and the second side wall” are not supported by the drawing. The claim language doesn’t match to the drawing and Examiner can’t figure it out the scope. Further clarification is required. 
In claim 7, “each of the plurality of first vertical walls and the plurality of second vertical walls comprises a first profile portion for supporting a corresponding horizontal member of a plurality of first horizontal members to form a corresponding partition” are not supported by the drawing. This limitation lack antecedent basis or labels are not found in the drawing. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 9, the limitations “each of the first set of extruded structural members and the second set of extruded structural members comprises a substantially uniform thickness, and the extruded structural members of the first set of extruded structural members and the second set of extruded structural members are stackable in a disassembled condition such that any two extruded structural members of the first set of extruded structural members and the second set of extruded structural members that are stacked one on the other will have planar surface contact therebetween” are unclear since the claimed language has more than four ways to interpret. Therefore, the scope of the claims is unclear. If applicant try to claim to a different embodiment, further restriction is required. 

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or the claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9, 11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Franklin (US 20130208420).
With regard claim 1, Franklin discloses An expandable housing for a computing system, the expandable housing (abstract; fig 1-8) comprising: a first base member (at least fig 3 , the base member on the base); a first rack unit formed on the first base member (at least fig 3, the first rack unit on top), the first rack unit comprising: a first set of extruded structural members, wherein the extruded structural members of the first set of extruded structural members are connected to each other and to the first base member through a plurality of first interconnecting contact joints to form the first rack unit (at least fig 3, see also fig 7-8, the base member on the base); and a second rack unit formed on the first rack unit (at least fig 3, second rack unit formed on the first rack unit), the second rack unit comprising: a second set of extruded structural members (at least fig 3, the second set on top), wherein the extruded structural members of the second set of extruded structural members are connected to each other and to at least some of the extruded structural members of the first set of extruded structural members through a plurality of second interconnecting contact joints to form the second rack unit (at least fig 3; the plurality of second interconnecting contact joints closed to the first set of extruded structural members). 
Regarding claim 2 (see also objection), Franklin further disclosed the first set of extruded structural members includes a first side wall and a second wall (at least fig 3, the first side wall and a second wall on both sides), wherein the first side wall is mounted to the at least one first base member through a first-joint of the plurality of first interconnecting contact joints (at least fig 3, a side wall selected from the structure shown in this figure), and the second side wall is mounted to the at least one first base member through a second-joint of the plurality of first interconnecting contact joints (at least fig 3, another side wall selected from the structure shown in this figure), and wherein the first side wall and the second side wall are mounted at lateral ends of the at least one first base member (at least fig 3); and wherein the first base member extends from the first side wall to the second side wall forming a bottom wall of the first rack unit (at least fig 3, see also fig 7-8).
Regarding claim 4 (see claim objections), Franklin further disclosed the first set of extruded structural members includes a first top wall (at least fig 3), wherein the first top wall is mounted to the first side wall and the second side wall through a fifth-joint and a sixth joint, respectively of the plurality of first interconnecting joints (at least fig 3), and the first top wall is disposed at a front portion of the first side wall and the second side wall (at least fig 3).
Regarding claim 5, Franklin further disclosed the first base member comprises a first receiving portion and a second receiving portion, on an upward face (at least fig 3, the first receiving portion and a second receiving portion, on an upward face), for receiving therein a first engaging portion of the first side wall and a second engaging of the second side wall (at least fig 3), respectively to form the first-joint and the second- joint, respectively (at least fig 3).
Regarding claim 6, Franklin further disclosed the first top wall is supported by a plurality of first vertical walls of the first set of extruded structural members (at least fig 3), and the plurality of first vertical walls is disposed between and connected with the first top wall and the at least one first base member through a seventh-joint and eighth-joints, respectively of the plurality of first interconnecting contact joints (at least fig 3; also the modular design allows further extension of the modules).
Regarding claim 7, Franklin further disclosed the first set of extruded structural members and the second set of extruded structural members include a plurality of first vertical walls and a plurality of second vertical walls (at least fig 3; Examiner also consider the modular design allowed to further extend), respectively, wherein each of the plurality of first vertical walls and the plurality of second vertical walls comprises a first profile portion for supporting a corresponding horizontal member of a plurality of first horizontal members to form a corresponding partition (at least fig 3).
Regarding claim 9 (see above 112 rejection), Franklin further disclosed each of the first set of extruded structural members and the second set of extruded structural members comprises a substantially uniform thickness (at last fig 3), and the extruded structural members of the first set of extruded structural members and the second set of extruded structural members are stackable in a disassembled condition (at last fig 3) such that any two extruded structural members of the first set of extruded structural members and the second set of extruded structural members that are stacked one on the other will have planar surface contact therebetween (at last fig 3).
Regarding claim 11, Franklin further disclosed each of the plurality of first interconnecting contact joints and the plurality of second interconnecting contact joints comprises a non-linear profile (at least fig 3 or fig 4-6).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “To justify the assertion that claim 9 is indefinite, the Office asserts that there are at least four ways to interpret the recitations of claim 9. But the Office does not identify what those four ways to interpret the claim are or provide any argument or explanation for what aspects of the claims render them allegedly unclear. Thus, the Office has not clearly conveyed the basis of the objection, and therefore the Office Action is not complete as to all matters as required by 37 C.F.R. § 1.104(b), and fails to satisfy the requirements of MPEP § 707.07(f). Specifically, MPEP § 707.07(f) states that "[i]n order to provide a complete application file history and to enhance the clarity of the prosecution history record, an examiner must provide clear explanations of all actions taken by the examiner during prosecution of an application" (Emphasis added).” (pages 9-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
The claim language are unclear since the claimed language has more than four ways to interpret. Therefore, the scope of the claims is unclear. 
If applicant try to claim to a different embodiment, further restriction is required.
Drawing is objected based on the 112 issue.
With respect to the Applicants’ remarks that, “The Office appears to equate Franklin's shelf frame modules 100 to the recited first and second rack units and appears to equate Franklin's extruded side members 110 to the recited first and second extruded structural members. However, Applicant respectfully submits that in Franklin the extruded side members 110 of a given shelf frame module 100 are not "connected to each other and to the first base member through a plurality of first interconnecting contact joints to form the first rack unit" as recited in claim 1. Franklin does not disclose that the extruded side members 110 are coupled to each other (or to any other parts making up the shelf frame module 100) by interconnecting contact joints. Instead, the only parts of the shelf frame module 100 that the extruded side members 110 are coupled to are the top and bottom members 120, and Franklin's extruded side members 110 are coupled to these top and bottom members 120 via self tapping screws 130, rather that via interconnecting contact joints.” (pages 12 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Interconnect: to connect with one another. (https://www.dictionary.com/browse/interconnect) 
Contact: to put or bring into contact. (https://www.dictionary.com/browse/contact)
Joint: the place at which two things, or separate parts of one thing, are joined or united. (https://www.dictionary.com/browse/joint).
Conclusion: Examiner invite applicant to review the claim language and the cited art. The art cited in the office action successfully disclosed all the claimed limitations. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841